After decision in the above case, court was informed that because of irreconcilable conflicts in the schedules of counsel and the trial justice it will be impossible to comply with the mandate contained in the decision. Accordingly, the mandate is amended to read as follows:
The case is remitted to the Superior Court with direction that the trial justice who heard it be afforded an opportunity within 40 days thereafter to specify whether the dismissal was with or without prejudice. The case shall thereafter progress as provided herein.